Priorities in the fight against Alzheimer's disease (written declaration): see Minutes
- (SV) I hope now that the whole of Parliament will listen. During the part-session in January, we unanimously adopted a resolution on the Horn of Africa. It contained a specific paragraph stating that Dawit Isaak should be released. Dawit Isaak is now extremely sick and I would like to ask the President to write to the Eritrean authorities.
The news of his illness has been confirmed by several sources and has been mentioned in the Swedish media today. The situation is extremely serious and desperate and I would just like to remind you that Dawit Isaak is a Swedish-Eritrean journalist who has been imprisoned without trial since 2001. His health problems are so serious now that he is being kept in a military hospital, and I fear for his life.
I would appeal for support for the release of Dawit Isaak.
(Applause)
- Mrs Svensson, I can confirm that the President will write accordingly.